DETAILED ACTION
This action is written in response to the remarks and amendments dated 4/21/21. Claims 1-4 and 7-8 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment and Reasons for Allowance
An Examiner’s amendment is attached. This amendment was authorized by Attorney for Applicant Kien Le (Reg. No. 64,167) during a telephone conversation with Examiner Gonzales on May 7, 2021. (See attached interview summary.)
None of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for each of independent claims 1-4):
... the processor is configured to refer to the database and, based on types, start time, and ending time of abnormalities associated with the feature vectors in the cluster that is the most approximate to a current feature vector, calculate scores of the types of the abnormalities based on the following expression:
Rank of abnormality type in cluster= number of occurrences of abnormality type in clusterx (ending time of abnormality - start time of abnormality)x importance,
where the importance is a value from 0 to 1, and is set in accordance with urgency on an occasion of occurrence of an abnormality, corresponding to the type of the abnormality...

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124